EXHIBIT 32(a) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of National Western Life Insurance Company ("Company") on Form 10-Q for the period ended June 30, 2007 as filed with the Securities and Exchange Commission on or about the date hereof ("Report"), I, Robert L. Moody, Chairman of the Board and Chief Executive Officer of the Company and I, Brian M. Pribyl, Senior Vice President, Chief Financial and Administrative Officer, and Treasurer of the Company, each certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) to my knowledge, the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 7, 2007 /S/Robert L. Moody Robert L. Moody Chairman of the Board and Chief Executive Officer /S/Brian M. Pribyl Brian M. Pribyl Senior Vice President, Chief Financial and Administrative Officer, and Treasurer
